DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 21 September 2020.
Claims 1, 11, and 21 have been amended.
Claims 1-23 are pending and allowable as set forth below.  
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2020 has been entered.

 Examiner’s Note
The Examiner notes that claim 3 has been currently amended but does not have the proper notation (claim set and remarks state that claim 3 as previously presented).  For the sake of compact prosecution, the Examiner has interpreted the claim to be amended thus removing what appears to be a grammatical error.  


Reasons for Allowance
Currently claims 1-23 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
The closest prior art of record (Kiat et al. (US PG Pub. 2008/0086369) further in view of Brown et al. (US PG Pub. 2005/0193070) and Venkatraman et al. (US PG Pub. 2005/0021633)) where Kiat teaches the ability to provide an HTML template and logic for merging audience-specific information into 
The instant claims 1, 11, and 21 recite, in part, a combination of elements (allowable portions of claim 1 produced below as an example): 
“creating the second touchpoint variant by: creating a layout for the second touchpoint variant based on the first touchpoint variant, the second touchpoint variant having a corresponding plurality of new zones including a first new message zone; 
displaying in a user interface, one or more of the plurality of new zones; 
receiving editing input associated with a selected one of the plurality of zones; 
in response to receiving said editing input selecting said selected new zone, 
updating a list obtained from said hierarchical content database to show only message content from higher up in said hierarchical content database having message content specific to the selected new zone, updating the first new message zone with a new message comprising at least one new envelope and at least one new message content wherein each of the at least one the new envelope comprising a priority attribute, the at least one new message content selected from said hierarchical content database based on the priority attribute such that determining which message contents among a plurality of applicable message contents takes precedence in the event that not all of the applicable messages will fit in the first new message zone, comprises selecting message contents having the highest priority that fit within the new message zone; 
in response to receiving input selecting a message content from the list, rendering the message content in said selected new zone for the selected zone, 
in response to receiving another input, creating at least one new additional second message zone for the second touchpoint variant and for each descendant of the second touchpoint variant, said additional second message zone not having a corresponding message zone in said existing touchpoint variant, and creating the new touchpoint variant 
creating a layout for the new touchpoint variant based on second touchpoint variant, the new touchpoint variant having a corresponding plurality of new zones including a first new message zone; 
displaying in a user interface, one or more of the plurality of new zones; 
receiving editing input associated with a selected one of the plurality of zones; 
in response to receiving said editing input selecting said selected new zone, updating a list obtained from said hierarchical content database to show only message content from higher up in said hierarchical content database having message content specific to the selected new zone, 
updating the first new message zone with a new message comprising at least one new envelope and at least one new message content wherein each of the at least one the new envelope comprising a priority attribute, the at least one new message content selected from said hierarchical content database based on the priority attribute such that determining which message contents among a plurality of applicable message contents takes precedence in the event that not all of the applicable messages will fit in the first new message zone, comprises selecting message contents having the highest priority that fit within the new message zone; 
in response to receiving input selecting a message content from the list, rendering the message content in said selected new zone for the selected zone, 
in response to receiving another input, creating at least one new additional second message zone for the new touchpoint variant and for each descendant of the new touchpoint variant, said additional second message zone not having a corresponding message zone in said existing touchpoint variant, and outputting the touchpoint to at least one device of the group of recipients identified by the targeting rules.”
It is clear from the disclosures Kiat et al. (US PG Pub. 2008/0086369) further in view of Brown et al. (US PG Pub. 2005/0193070) and Venkatraman et al. (US PG Pub. 2005/0021633) that the prior art 
Upon a non-patent literature search, the Examiner notes Li-Hua et al. discusses the ability to use different ontologies to structure and push personalized messages to customers (See pages 1255-1256).  The Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Lai and Buxton references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629